Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 18th, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 8 –13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Witteveen (US-6746529-B1) in view of Saleeb (US-4820534-B) and Axe (“Top 5 Dangers of Maltodextrin”).
Regarding claims 1 and 8, Witteveen teaches a carbohydrate matrix made of 40 – 80 wt% natural gum derived from a botanical source [Col 4, lines 27 – 35; Col 3, lines 65 – 67].  10 – 30 wt% mono-, di-, and trisaccharides are also included in the matrix, including fructose, glucose, and sucrose [Col 4, lines 14 – 20].  These saccharides are considered to be a stabilizer.  Witteveen points to sucrose being the preferred mono-, di-, and trisaccharide, implying that any combination of saccharide is possible [Col 4, lines 34 – 35].  The carbohydrate matrix can be combined with a hedonic component such as a flavoring oil that makes up 20 – 30 wt% of the final composition [Col 5, lines 50 – 54].  The flavorant at 20 – 30 wt% provides the matrix at 70 – 80 wt%.  This in turn provides ranges of natural gum derived from a botanical source at 28 – 64 wt%, stabilizer at 7 – 24 wt%, and flavorant (i.e., hedonic component) at 20 – 30 wt%.  
Witteveen teaches the use of mandarin juice solids comprising mono- and disaccharides [Example 4(b)].  Mandarin is a known citrus fruit which would comprise the organic acid citric acid.  Therefore, Witteveen teaches the use of a plant extract comprising monosaccharides, disaccharides, and organic acids in the stabilizer of the compound.
Witteveen does not teach the use of organic acids in the composition, the percentages of each saccharide, or expressly the lack of maltodextrin in the claimed composition.
Saleeb teaches a method of fixing volatile flavorants that uses fructose and glucose as low molecular weight carbohydrates [Col 3, lines 28 — 30]. These can be substituted with food safe (organic) acids such as citric and malic acid as they display similar utility [Col 3, lines 37 — 41]. It would have been obvious to use the organic acids of Saleeb and the sugar of Witteveen interchangeably, resulting in the predictable product of a composition with fixed volatile flavorants.  
Witteveen teaches the disaccharide is preferably 50 wt% of the saccharides.  As a result, the monosaccharides, a mixture of glucose and fructose, are 50 wt%.  The ratio of glucose to fructose goes from all glucose to all fructose.  Therefore, the possible ranges of each monosaccharide are 0 – 50 wt%, which makes obvious the claimed concentration.  In addition, Saleeb also teaches that a mix of monosaccharides and organic acids can be used together [Col 3, lines 42 – 44].  Any portion of the monosaccharides can be replaced by organic acids, resulting in an organic acid amount of 0 – 50 wt% of the stabilizer.  As a result, the natural gum derived from a botanical source is 28 – 64 wt%, the stabilizer is 7 – 24 wt% (0 – 50 wt% monosaccharide, 0 – 50 wt% organic acid, and 0 – 50 wt% disaccharide), and flavorant (i.e. hedonic component) at 20 – 30 wt%.   
Witteveen does not explicitly teach an alternative to the maltodextrin in the matrix.  Axe teaches the replacement of maltodextrin with either guar gum or pectin [pg 7 and 9].  Pectin is used as a thickening agent and stabilizer, and is high in water-soluble fiber which promotes digestive health [pg 7, ¶1 and 2].  Guar gum is a common binding agent that also works as a thickener.  Guar gum slows down glucose absorption which is beneficial for diabetics [pg 9, ¶3 and 4].  It would have been obvious to a person having ordinary skill in the art to replace the maltodextrin of the matrix of Witteveen with guar gum and/or pectin as they provide multiple health benefits.
Regarding claim 2, Witteveen teaches the use of gum arabic, gum ghatti, gum tragacanth, and Karaya gum as a high molecular weight film forming carbohydrate in the carbohydrate matrix which is then included in the final composition [Col 3, lines 65 – 67].
Regarding claim 5, Witteveen teaches the use of mandarin juice solids [Col 8, lines 61 – 63].  Page 2 and Fig 6 of the instant specification identify orange (taken to include mandarin) as a dried plant extract.
Regarding claim 9 – 12, Witteveen teaches the use of mandarin juice solids as well as an orange extract [Example 4(b)].  Mandarin juice solids are considered to be an orange/citrus extract which would comprise the organic acid citric acid.
Regarding claim 13, by meeting claim 11 with a citrus fruit extract, claim 13 is also considered to be met. 
Regarding claim 15, Witteveen teaches that the flavorant used can be fruit flavored or savory [Col 5, lines 45 – 50].  Presumably, compositions with savory flavorants would be used in savory goods.
Regarding claim 16, as set forth above, it would have been obvious to use the organic acids of Saleeb and the sugar of Witteveen interchangeably.  Saleeb also teaches that a mix of monosaccharides and organic acids can be used together [Col 3, lines 42 – 44].  Therefore, given that Witteveen teaches an amount of monosaccharides (8 wt%) and disaccharides (11 wt%) in Example 4(b), and that there can be no more organic acids present in the plant extract than there are monosaccharides with which to replace, the resultant composition would comprise an amount of organic acids overlapping the claimed amount (i.e., 0 – 46 wt%).  
Claims 14 and 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Witteveen, in view of Saleeb and Axe with evidence from Tree Top (“Product Data Sheet: Pear Juice Concentrate”), USDA (“Raisins, dark, seedless”), and Maple (“Nutrition Information For Syrups, Maple”).
Regarding claim 14 and 17, Witteveen teaches a flavoring matrix comprising a stabilizer and a hedonic component [Col 3, lines 50 – 52].  The stabilizer is 7 – 24 wt% sugars and the hedonic component is 20 – 30 wt% of the final composition, as shown above.  As components of the claimed flavor, the sugars are 26 – 44 wt% and the hedonic component is 56 – 74 wt%. (sugars / (hedonic + sugar)), etc.  
Witteveen also teaches the use of mandarin solids as a stabilizer [Example 4(b)].  Witteveen does not teach the use of pear extract in the flavor component.  Tree Top teaches a pear concentrate with sucrose, glucose, fructose, and organic acids (such as Vitamins A and C) [pg 2, Nutritional Data].  It would have been obvious to substitute the mandarin solids of Witteveen with the pear concentrate of Tree Top as it would provide the predictable result of creating a flavor component with pear flavor.
Regarding claim 18, Witteveen teaches using mandarin solids as a stabilizer but not a grape extract.  USDA teaches raisins with an organic acid (Vitamin C) and the monosaccharides glucose and fructose, but not a disaccharide [pg 2].  However, Witteveen adds sucrose to the mandarin solids [Example 4(b)].  This would result in a composition with monosaccharides, disaccharides, and organic acids.  Raisins are being considered concentrated grape extract.  It would have been obvious for a person having ordinary skill in the art to substitute the mandarin solids of Witteveen with the raisins of USDA producing the predictable product of a flavor component with grape flavor. 
Regarding claim 19, Witteveen teaches using mandarin solids as a stabilizer but not a tree sap.  Maple teaches a maple syrup comprising sucrose, glucose, and organic acids [pg 1].  Maple syrup is a condensed tree sap.  It would have been obvious to a person having ordinary skill in the art to substitute the mandarin solids of Witteveen with the syrup of Maple so as to get the predictable product of a flavor component with a maple flavor.

Response to Arguments
Applicant’s arguments, filed July 18th, 2022, have been fully considered.
Applicant’s arguments with respect to claims 1, 2, 5, and 8 - 19 have been considered but are not persuasive.
Applicant argues that maltodextrin is required in the inventions of Witteveen and Saleeb [pg 6, ¶1], [pg 7, ¶2].  The Examiner notes that Witteveen and Saleeb do not expressly teach that maltodextrin is essential.  In addition, Axe teaches the health benefits of replacing maltodextrin with suitable alternatives, as stated above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799